Citation Nr: 1230420	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to July 1945.  He died in September 2007.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the appellant's claim for service connection for the Veteran's cause of death.  A February 2009 rating decision confirmed and continued the denial for the claim for service connection for the Veteran's cause of death and addressed benefits under 38 U.S.C.A. § 1318.  In September 2010, and May 2011, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2007.  The death certificate, in Part I, lists the cause of death as cardiovascular accident, due to or as a consequence of, congestive heart failure, due to or as a consequence of coronary atheroscelosis.   

2.  During the Veteran's lifetime, service connection was in effect for hearing loss, evaluated as 100 percent disabling, tinnitus, evaluated as 10 percent disabling; and malaria, evaluated as noncompensable (0 percent disabling); his combined evaluation was 100 percent, effective March 31, 2005. 

3.  The Veteran's cause of death is not related to his service or service connected disability. 

CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1(k) , 3.5(a), 3.303, 3.312 (2010). 

2.  The requirements for Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318  have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant contends that the Veteran's cause of death is related to his service.  The appellant essentially contends that the Veteran had ongoing symptoms of malaria since his service, and that malaria caused or contributed to his death. 

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312. 

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. §3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d). 

As noted in the Board's May 2011 remand, the Veteran died in September 2007 at the age of 94.  There are several versions of his death certificate.  The initial death certificate received in November 2007 noted his causes of death to be cardiovascular accident due to congestive heart failure due to coronary atherosclerosis.  Under "other significant conditions contribute to death but not resulting in the underlying cause" there was initially handwritten "dementia;" however, this was crossed out.  Next to the crossed-out word was typed/stamped "malaria and dementia;" however, this too was crossed out.  The Veteran was noted to have died in a nursing home.  No autopsy was performed.  

An amended "certification of death," dated in January 2008, from the Bureau of Vital Records noted the Veteran's cause of death to be cardiovascular accident, congestive heart failure, and coronary atherosclerosis.  Significant conditions were noted to be malaria and dementia.  This document did not contain the extensive details reported on the original certificate of death.  It was noted that the certificate was amended by affidavit.  The source and contents of the affidavit are not contained within the certification of death document.  The January 2008 certification was not signed by a physician. 

A third version of the certificate of death, received in May 2009, is identical to the earliest version (received in November 2007), except that the words "malaria and dementia" are not crossed out.  

A coroner/medical examiner "notification of death", dated in September 2007, notes "diagnosis of illness" of COPD (chronic obstructive pulmonary disease), CHF (congestive heart failure), CAD (coronary artery disease), GERD (gastroesophageal reflux disease), dementia, Alzheimer's, atriol-fib[rillation], HTN (hypertension), and freq[uent] pneumonia.  

During the Veteran's lifetime, service connection was in effect for hearing loss, evaluated as 100 percent disabling (effective March 31, 2005), tinnitus, evaluated as 10 percent disabling; and malaria, evaluated as noncompensable (0 percent disabling); his combined evaluation was 100 percent, effective March 31, 2005. 

The Veteran's service treatment reports consist of entrance and separation examination reports.  The Veteran's separation examination report notes treatment for an undiagnosed fever in July 1945, which returning from the Philippines by boat.  On examination, his cardiovascular system was normal, and a chest X-ray was negative.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1945 and 1946, and 1994 and 2007.  This evidence shows that in September 1945, the Veteran was hospitalized for eight days for treatment of malaria.  A February 1946 statement from a private physician notes a malaria attack in January 1946, with a diagnosis of benign tertian or P. Vivax malaria fever, with a good prognosis, although relapses occurred in about 55 percent of those with this type of malaria.  A March 1946 VA examination report indicates that the Veteran was hospitalized for malaria on February 1, 1946, and discharged on February 5, 1946.  The report notes a history of five attacks since his discharge from the hospital, and current complaints of fever and chills.  Upon discharge, the Veteran was noted to have had a malaria smear that did not show parasites, to have been given Atabrine, and iron for mild anemia, and to be asymptomatic and aferbile.  The diagnosis was chronic, recurrent malaria.  

The next medical evidence is dated about 48 years later.  Specifically, a VA hospital report, dated in June 1994, shows that the Veteran was noted to have a history of prostatic carcinoma, with a current diagnosis of non-critical coronary artery disease, and to have undergone cardiac catheterization.  In 1996, the Veteran was hospitalized with complaints of chest pain.  He underwent CABG (coronary artery bypass grafting) times two.  His final diagnosis was coronary artery disease.  He was noted to have a history of cholecystitis, congestive heart failure, hypertension, and prostate cancer.  A 1998 VA hospital report shows treatment for complaints of chest pain, with procedures that included a coronary angiography, and percutaneous transluminal coronary rotabulation to the right coronary artery and left circumflex and left main coronary arteries.  

VA reports show that between 2000 and 2007, the Veteran was hospitalized on a number of occasions, with diagnoses that included congestive heart failure.  He was noted to have disorders that included depression, hypertension, coronary artery disease, GERD, COPD, and dementia, and to have a pacemaker.  Non-VA reports similarly show treatment for these conditions; in May 2007 a "do not resuscitate" request was signed.  Before and after his July 2007 VA hospitalization (discussed infra) he was hospitalized, with notations of dementia, CHF, depression, and Alzheimer's.  The reports note that the Veteran was on psychotropic medication.  

A VA hospital report, dated in July 2007, shows that the Veteran was transferred from the Lake Regional Hospital on July 12, 2007, with pneumonia and CHF.  An ECG (electrocardiogram) noted hypertensive heart disease and/or atherosclerosis.  He was discharged on July 17, 2007.  The principal diagnosis was "pneumonia/bacterial."

A statement from a VA physician, C.L.M., dated in March 2008, indicates that the physician had called the appellant at her request.  The appellant was advised that the Veteran's case had been discussed with an infectious disease expert and that no data could be found to support late effects of malaria at the Veteran's advanced age compared to the date at which he had acquired the disease.  

A statement from a VA physician, J.R.M., M.D., dated in November 2008, indicates the following: the physician had been asked for an opinion by the appellant as to whether the Veteran could still have been harboring a malaria infection from World War II at the end of his life.  Dr. J.R.M. stated:

From the clinical standpoint, this is unlikely as a review of the Veteran's SMR (service medical records) indicated he was treated for his malaria at the time (World War II PH) (Philippine Islands) and, in any case, P. Vivax, the most likely type of malaria he would have contracted in the Philippines at the time will resolve in 5-10 years even without treatment.  However, his spouse relates a 28 year history of periodic episodes of splitting headaches associated with chills, muscle aches, cough, and nausea followed several hours later by sweating and lassisitude.  Reviewing the extensive problem list in the Veteran's record, there is no condition listed that would explain this pattern of symptoms.  There is a possibility that the Veteran suffered from P. Malariae.

Generally, P. malariae produces a mild disease, but the initial paroxysms can be moderate to severe.  However, it is the most chronic form of malaria and recrudescences have been documented several decades after the initial infection.  Subclinical parasitemia of very long duration by malariae has also been documents.  Hallmarks of persistent parasitemia include anemia, splenomegaly, and renal complications.  In the case of [the Veteran] he did indeed have persistent anemia with no confirmed etiology and the only abdominal film 4/22/03 taken when he complained of LUQ pain revealed no abdominal dilatation of the colon but the splenic shadow does seem larger than normal.  His renal function remained normal up until the time of his demise but this is not a constant feature of P. malariae parasitemia.  In total, these factors could indicate a long term, low level malariae infection resulting from a partially treated case contracted in the Philippines during WW II.  This could be confirmed or eliminated with PCR testing or microscopy, however, this is not an option at this point.

As to the etiologic contribution of possible persistent malaria to his demise it is impossible to say.  The veteran had so many serious medical conditions (arteriosclerotic heart disease, congestive heart failure, chronic bronchitis, etc.) and his death certificate reported listed CVA, CHF, and CAD as the causes of death that the impact of malaria would be speculative at best.  

An opinion from a VA physician, W.R., M.D., dated in October 2010, shows that Dr. W.R. stated that he had reviewed the Veteran's C-file and medical records.  Dr. W.R. states:

It is my opinion that there is a less than a 50 percent probability that [the Veteran's] malaria was a principal or contributory cause of his death in September of 2007.

The patient contracted malaria in the Philippines in the 1940's.  Though Plasmodium malaria can cause a chronic infection that in some cases can last a lifetime, I find no evidence in the medical record to suggest that this infection persisted in [the Veteran].  From 1997 to 2007 there is no temperature greater than 100 degrees Fahrenheit recorded in the medical record.  His renal and liver function laboratory data were normal throughout this time period.  In 2005, he developed a mild anemia, which is not unusual for a 92 year-old man.  Unfortunately no peripheral smear nor PCR testing was done to look for persistent malaria, but the medical records do not indicate any signs nor symptoms that would trigger an investigation for malaria.  

The Board finds that the preponderance of the evidence is against a finding that there is a nexus between the Veteran's cause of death and his service.  The Veteran was treated for malaria during and shortly after service.  To the extent that the certificate of death lists cardiovascular accident as the cause of death, there is no competent evidence establishing that the Veteran had a brain thrombosis, or a brain hemorrhage, that was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The earliest medical evidence of CVA is dated no earlier than 2008.  All of the causes of death listed in Part I of the certificate of death (cardiovascular accident, congestive heart failure, and coronary atheroscelosis) are shown no earlier than 1994, which is about 49 years after separation from service.  There is no competent evidence to show that the Veteran's cause of death was related to his service.  In this regard, the Veteran is shown to have a history that included COPD, CAD, CHF, hypertension, and prostate cancer, and to be status post CABG times two.  To the extent that the appellant argues that the Veteran's service-connected malaria caused or contributed to his cause of death, there is no competent evidence to support this argument.  The only competent opinions are the March 2008, and October 2010 opinions, and these opinions weigh against the claim.  In particular Dr. W.R.'s opinion is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficiently detailed explanation.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that Dr. J.R.M.'s November 2008 opinion concluded that "it is impossible to say" what the etiology of the Veteran's cause of death was, and that any opinion would be speculative, VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran's cause of death, in 2007, is related to his service, which ended in 1945, or to a service-connected disability.  In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran's cause of death is not related to his service, or a service-connected disability), the Board finds that the medical evidence outweighs the appellant's contentions that the Veteran's cause of death is related to his service, or a service-connected disability. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Dependency and Indemnity Compensation (DIC)

The appellant argues that entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318  has been established. 

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.   A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  Id.  

In this case, the Veteran's 100 percent rating for hearing loss was in effect as of March 31, 2005, therefore, he is not shown to have continuously been rated totally disabled for ten or more years immediately preceding his death, or to have been continuously rated totally disabling for at least five years from the date of the Veteran's separation from service.  As such, the appellant's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

 
III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of this aspect of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a Federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA notification did not specifically address the Veteran's service-connected disabilities, per Hupp.

The Board finds that any deficiency in the notice to the appellant, or the timing of this notice, is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)

The Board finds that any prejudice on VA's part has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions, as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  The Board notes that subsequent to the issuance of the December 2007 VCAA letter, the appellant and her representative have submitted argument which addresses what is needed to establish her claim.  She and her representative have argued that the Veteran's service-connected malaria contributed to his death.  See e.g., letters and statements, received in July, September, and November of 2009, April 2010, March 2011.  These arguments demonstrate an understanding of the applicable legal criteria.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  An etiological opinion has been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.

In May 2011, the Board remanded these claims.  The Board directed that the RO attempt to obtain records of the Veteran's hospitalization at the Lake Regional Hospital beginning July 8, 2007, and the records from J.J., M.D.  These private medical records were subsequently obtained.  The Board also directed that the AMC/RO contact the Bureau of Vital Records, Jefferson City, Missouri, and attempt to obtain a copy of the affidavit used to amend the Veteran's certificate of death; if the state was unable to provide a copy of the affidavit, they should be requested to disclose the contents of the affidavit; or, at the very least, the name of the affiant of the document.  If it was found that a physician provided the affidavit upon which the amended certification of death was based, that AMC/RO should contact that physician and obtain a copy of the Veteran's medical records, as well as a statement from the physician explaining the medical basis for the affidavit. 

In May 2011, the AMC issued a duty-to-assist letter to the appellant that was in compliance with the Board's instructions.  That same month, the AMC sent a letter to the Bureau of Vital Records, Jefferson City, Missouri, that was in compliance with the Board's instructions.  In June 2011, it appears that the Bureau of Vital Records merely submitted a copy of the death certificate that is identical to that which was received in May 2009.  In February 2012, the AMC issued a memorandum in which it concluded that all attempts to obtain records pertaining to the amended certification of death had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted.  Further attempts would be futile."  See 38 C.F.R. § 3.159(d) (2011).  In an informal hearing presentation, dated in August 2012, the appellant's representative noted that there were still unanswered questions about the amended certificate of death, but that, "It appears that there was substantial compliance with the remand instructions.  The AMC made an effort to obtain the necessary documentation pertaining to the amended death certificate but was not successful."  To the extent that the appellant's representative suggested that the Board may wish to obtain an independent medical expert (IME), see 38 C.F.R. § 20.901(d) (2011), the Board notes that there are no conflicting medical opinions of record, and that an etiological opinion has been obtained.  Therefore, the Board finds that the issue on appeal is not of such medical complexity or controversy that a remand for an IME's opinion is required.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


